Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-6, 8-21 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. Claim 7 is cancelled.

Allowable Subject Matter
1.	Amended claims 1-6, 8-21 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Steven Stupp (attorney) for filed amended claims:
(Currently Amended) A computer system, comprising:
	a computation device;
	memory configured to store program instructions, wherein, when executed by the computation device, the program instructions cause the computer system to perform one or more operations comprising:
	receiving information specifying or associated with a new attack vector corresponding to fake audio content;
	generating a synthetic training dataset based at least in part on the new attack vector, wherein the synthetic training dataset comprises synthetic audio content with fake audio content;
	accessing a predetermined neural network configured to classify real audio content and fake audio content, wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that has a larger size than a size of the synthetic training dataset, and wherein the predetermined neural network comprises convolutional blocks, arranged sequentially, followed by a softmax layer; and
	training a neural network based at least in part on the synthetic training dataset and the predetermined neural network, wherein the training of the neural network comprises modifying predetermined weights associated with the predetermined neural network, and wherein a training time for training the neural network is less than a training time for training the predetermined neural network.
(Original) The computer system of claim 1, wherein receiving the information specifying or associated with the new attack vector comprises identifying the new attack vector based at least in part on one or more instances of the fake audio content.
(Previously Presented) The computer system of claim 1, wherein the size of the synthetic training dataset is several orders of magnitude smaller than the size of the second training dataset.
(Original) The computer system of claim 1, wherein the second training dataset corresponds to a set of known attack vectors corresponding to second fake audio content.
(Original) The computer system of claim 1, wherein the second training dataset comprises second synthetic audio content.
(Original) The computer system of claim 1, wherein the synthetic training dataset is generated using another neural network.
(Cancelled).
(Currently Amended) The computer system of claim [[7]] 1, wherein a given convolution block comprises a convolution operation, a normalization operation and a max pool operation; and
wherein the given convolution operation corresponds to a given frequency range.
(Original) The computer system of claim 1, wherein the predetermined neural network comprises a generative adversarial network (GAN).  
(Original) The computer system of claim 1, wherein the one or more operations comprise:
	assessing additional audio content using the neural network; and
	selectively performing a remedial action based at least in part on the assessment.
(Original) The computer system of claim 10, wherein the remedial action comprises one of: providing a warning associated with the additional audio content; providing a recommendation associated with the additional audio content; or filtering at least a portion of the additional audio content.
(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with a computer system, the computer-readable storage medium configured to store program instructions that, when executed by the computer system, causes the computer system to perform one or more operations comprising:
	receiving information specifying or associated with a new attack vector corresponding to fake audio content;
	generating a synthetic training dataset based at least in part on the new attack vector, wherein the synthetic training dataset comprises synthetic audio content with fake audio content;
	accessing a predetermined neural network configured to classify real audio content and fake audio content, wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that has a larger size than a size of the synthetic training dataset, and wherein the predetermined neural network comprises convolutional blocks, arranged sequentially, followed by a softmax layer; and
	training a neural network based at least in part on the synthetic training dataset and the predetermined neural network, wherein the training of the neural network comprises modifying predetermined weights associated with the predetermined neural network, and wherein a training time for training the neural network is less than a training time for training the predetermined neural network.
(Original) The computer-readable storage medium of claim 12, wherein receiving the information specifying or associated with the new attack vector comprises identifying the new attack vector based at least in part on one or more instances of the fake audio content.
(Previously Presented) The computer-readable storage medium of claim 12, wherein the size of the synthetic training dataset is several orders of magnitude smaller than the size of the second training dataset.
(Original) The computer-readable storage medium of claim 12, wherein the second training dataset corresponds to a set of known attack vectors corresponding to second fake audio content.
(Currently Amended) The computer-readable storage medium of claim 12, 
	wherein a given convolution block comprises a convolution operation, a normalization operation and a max pool operation; and
	wherein the given convolution operation corresponds to a given frequency range.
(Original) The computer-readable storage medium of claim 12, wherein the one or more operations comprise:
	assessing additional audio content using the neural network; and
	selectively performing a remedial action based at least in part on the assessment.
(Currently Amended) A method for training a neural network, wherein the method comprises:
	
	receiving information specifying or associated with a new attack vector corresponding to fake audio content;
	generating a synthetic training dataset based at least in part on the new attack vector, wherein the synthetic training dataset comprises synthetic audio content with fake audio content;
	accessing a predetermined neural network configured to classify real audio content and fake audio content, wherein the predetermined neural network was training using a second training dataset that excluded the synthetic audio content corresponding to the new attack vector and that has a larger size than a size of the synthetic training dataset, and wherein the predetermined neural network comprises convolutional blocks, arranged sequentially, followed by a softmax layer; and
	training the neural network based at least in part on the synthetic training dataset and the predetermined neural network, wherein the training of the neural network comprises modifying predetermined weights associated with the predetermined neural network, and wherein a training time for training the neural network is less than a training time for training the predetermined neural network.
(Previously Presented) The method of claim 18, wherein the size of the synthetic training dataset is several orders of magnitude smaller than the size of the second training dataset.
(Currently Amended) The method of claim 18, 
	wherein a given convolution block comprises a convolution operation, a normalization operation and a max pool operation; and
	wherein the given convolution operation corresponds to a given frequency range.
(New) The method of claim 18, wherein the method comprises:
	assessing additional audio content using the neural network; and
	selectively performing a remedial action based at least in part on the assessment.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: the computer system receives information specifying a new attack vector corresponding to fake audio content. In response, the computer system generates a synthetic training dataset based at least in part on the new attack vector. Then, the computer system accesses a predetermined neural network that classifies real audio content and fake audio content, where the predetermined neural network was training without synthetic audio content corresponding to the new attack vector. The computer system train the neural network based at least in part on the synthetic training dataset and the predetermined neural network, where the training of the neural network includes modifying predetermined weights associated with the predetermined neural network, and the predetermined neural network comprises convolutional blocks, arranged sequentially, followed by a softmax layer, and where a training time for training the neural network may be less than a training time for training the predetermined neural network.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 12 and 18 mutatis mutandis. Claim 7 is cancelled. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BADRINARAYANAN /Examiner, Art Unit 2496.